Citation Nr: 9905014	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-26 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lung disorder with 
shortness of breath, to include consideration of service 
connection secondary to tobacco use in service.


REPRESENTATION

Appellant represented by:	Frederick W. McCann, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1951 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


FINDING OF FACT

The claim of entitlement to service connection for a lung 
disorder with shortness of breath, to include consideration 
of service connection secondary to tobacco use in service, is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a lung 
disorder with shortness of breath, to include consideration 
of service connection secondary to tobacco use in service, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a lung disorder 
with shortness of breath, to include consideration of service 
connection secondary to tobacco use in service.  The legal 
question to be answered initially is whether the veteran has 
presented evidence of a well-grounded claim; that is, a claim 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail with respect to this claim and 
there is no duty to assist him further in the development of 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).  As will be 
explained below, the Board finds that this claim is not well 
grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  See also VAOPGCPREC 2-93, 
58 Fed.Reg. 42,756 (1993); and VAOPGCPREC 23-97, 62 Fed.Reg. 
63604 (1997).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran served on active duty from March 1951 to February 
1955.  He maintains that he did not smoke before he entered 
the service and that he began smoking in service.  He further 
contends that he has an unspecified lung disorder and 
shortness of breath as a result of his smoking.  The veteran 
is seeking service connection for a lung disorder with 
shortness of breath, to include consideration of service 
connection secondary to tobacco use in service.

A review of the veteran's file shows that his service medical 
records (SMRs) are associated with the file but reveal no 
indication of any type of lung disorder in service.  No 
complaints of shortness of breath are noted.  No reference is 
made to the veteran being a smoker.  In fact, the SMRs 
contain a number of photofluorographic chest x-rays that are 
reported as negative.  The veteran's February 1955 separation 
examination made no reference to a lung disorder or complaint 
of shortness of breath.  

The only other medical evidence of record consists of a 
history and physical/discharge summary from Deaconess 
Hospital, dated in July 1985, and a VA examination report 
dated in January 1986.  However, the records contain no 
diagnosis of any type of lung disorder due to inservice 
smoking.  

The veteran was determined to be disabled and granted 
benefits by the Social Security Administration (SSA) in 
January 1987.  It appears from reviewing the SSA 
correspondence of record that the veteran's disability 
benefits were based upon a heart condition.  There is no 
reference to any type of lung or respiratory disorder.

The veteran's claim was placed on hold pending development of 
regulations pertaining to tobacco-related claims.  The 
veteran was notified of this action in December 1993.  In 
February 1997 the RO sent the veteran a letter which 
requested that he provide information to support his claim.  
Among the items requested were: a detailed history of his 
tobacco use; medical evidence to show that his condition was 
the result of tobacco use during service; and statements from 
persons who knew him in service and who had personal 
knowledge of any disability he may have had in service.  The 
veteran was also informed that he could furnish the medical 
evidence directly or ask that the RO obtain the evidence for 
him.  The veteran failed to respond to the RO's letter.

The only evidence the veteran has offered in support of his 
claim that he has a lung disorder are his own unsubstantiated 
contentions.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  In short, no medical or other competent evidence 
showing that he currently has a lung disorder due to 
inservice smoking 44 years ago has been presented.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992)

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to show 
that he currently has a lung disorder due to service, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Since the claim is not well grounded, it 
must be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995). 

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

ORDER

Service connection for a lung disorder with shortness of 
breath, to include consideration of service connection 
secondary to tobacco use in service, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

